                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT ALLEN BACON,                             Case No. 19-cv-01612-PJH
                                                      Plaintiff,
                                   8
                                                                                        ORDER OF DISMISSAL WITH LEAVE
                                                v.                                      TO AMEND
                                   9

                                  10    CDCR SAN QUENTIN PSYCH STAFF,
                                        et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW

                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16          LEGAL CLAIMS

                                  17          Plaintiff states that a medical technician attempted to kill him.

                                  18          The treatment a convicted prisoner receives in prison and the conditions under

                                  19   which he is confined are subject to scrutiny under the Eighth Amendment. Helling v.

                                  20   McKinney, 509 U.S. 25, 31 (1993). "After incarceration, only the unnecessary and

                                  21   wanton infliction of pain . . . constitutes cruel and unusual punishment forbidden by the

                                  22   Eighth Amendment." Whitley v. Albers, 475 U.S. 312, 319 (1986) (ellipsis in original)

                                  23   (internal quotation and citation omitted). A prison official violates the Eighth Amendment

                                  24   when two requirements are met: (1) the deprivation alleged must be, objectively,

                                  25   sufficiently serious, Farmer v. Brennan, 511 U.S. 824, 834 (1994) (citing Wilson v. Seiter,

                                  26   501 U.S. 294, 298 (1991)), and (2) the prison official possesses a sufficiently culpable

                                  27   state of mind, i.e., the offending conduct was wanton, id. (citing Wilson, 501 U.S. at 297);

                                  28   LeMaire v. Maass, 12 F.3d 1444, 1451 (9th Cir. 1993).
                                                                                        2
                                   1          Plaintiff states that while insulin was being distributed he informed the medical

                                   2   technician that his glucose test results were 149 and the technician responded if plaintiff

                                   3   would like 36 units of insulin, which plaintiff states would be a lethal dose. Plaintiff

                                   4   responded that would be a nasty way to go and the technician laughed. Plaintiff alleges

                                   5   that this was attempted murder, though he suffered no injury. These allegations fail to

                                   6   demonstrate any constitutional violation. The complaint is dismissed with leave to amend

                                   7   and plaintiff will be provided one opportunity to present a cognizable claim.

                                   8           CONCLUSION

                                   9          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  10   standards set forth above. The amended complaint must be filed no later than May 15,

                                  11   2019, and must include the caption and civil case number used in this order and the

                                  12   words AMENDED COMPLAINT on the first page. Because an amended complaint
Northern District of California
 United States District Court




                                  13   completely replaces the original complaint, plaintiff must include in it all the claims he
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  14
                                       not incorporate material from the original complaint by reference. Failure to file an
                                  15
                                       amended complaint may result in dismissal of this case.
                                  16
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  17
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  18
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  19
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  20
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: April 16, 2019
                                  23

                                  24

                                  25
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge

                                  27

                                  28
                                                                                      3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT ALLEN BACON,
                                   4                                                          Case No. 19-cv-01612-PJH
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CDCR SAN QUENTIN PSYCH STAFF, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 16, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert Allen Bacon ID: P41600
                                       San Quentin State Prison
                                  18   San Quentin, CA 94974
                                  19

                                  20
                                       Dated: April 16, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  27

                                  28
                                                                                          4
